Citation Nr: 0509952	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

A personal hearing before a Decision Review Officer at the RO 
was held in October 2003.  A transcript of that hearing is of 
record.  

The Board remanded the case in May 2004 for further 
development, and the case was returned to the Board in March 
2005.  

The issue of entitlement to service connection for bilateral 
foot disability is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The occurrence of a sexual assault during service is 
corroborated by credible evidence.  

2.  The veteran has PTSD due in part to the sexual assault in 
service.  




CONCLUSION OF LAW

PTSD was incurred in active military service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran was seen in 
June 1973 complaining of having an upset stomach and being 
nervous.  No psychiatric diagnosis was recorded on this 
occasion or any other occasion during service.  

The post-service medical evidence documents treatment of the 
veteran for psychiatric problems in 1985 and on many 
occasions thereafter.  The psychiatric diagnoses prior to 
1998 included manic depressive illness, dysthymic disorder 
and major depression.

When the veteran was seen at a Vet Center in September 1998, 
she reported a history of being subjected to harassment and 
sexual trauma in service as well as stressors unrelated to 
service.  She also reported a history of PTSD symptoms.

A summary of the veteran's VA hospitalization in June 1999 
notes that she reported a history of various stressors, 
including being raped while in the military.  The discharge 
diagnoses included PTSD by history.  

The veteran was afforded a VA psychiatric examination on a 
fee basis in April 2001.  The diagnoses included PTSD, and 
being raped while in the military was identified as one of 
the stressors supporting the diagnosis.  Subsequent VA 
outpatient records document treatment of the veteran for 
PTSD.

In a March 2000 statement in support of her claims, the 
veteran related that during active duty she was sexually 
assaulted by a superior.  She stated that she did not report 
the incident due to embarrassment and fear of repercussions.  
The veteran also noted that she was constantly harassed by a 
female drill instructor.  

In statement submitted in support of the veteran's claim, the 
veteran's former husband reported that he was an E-5 
stationed at Camp Elmore when he met the veteran in 1973.  He 
stated that he had first hand knowledge of the abuse that she 
was subjected to by an officer.  In addition, he learned 
years after her discharge from service that the veteran had 
been raped one or more times during service by a corporal, 
but didn't tell anyone about it at the time because she had 
been threatened by the corporal and was afraid.    

II.  Legal Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f)

If the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

The veteran contends that she has PTSD as result of service 
stressors.  Specifically, she contends that she was harassed 
by a female supervisor during basic training and also raped 
by a corporal.  The medical evidence shows that the veteran 
has been diagnosed with PTSD and that the alleged sexual 
assault is among the stressors supporting the diagnosis.  The 
Board has found the veteran's statements concerning the 
sexual assault to be credible.  In addition, the statement 
from her former husband is credible corroborating evidence of 
the sexual assault.  Accordingly, the Board concludes that 
service connection is in order for PTSD.  



ORDER

Entitlement to service connection for PTSD is granted.  


REMAND


With respect to the veteran's claim for service connection 
for bilateral foot disability, the Board notes that service 
medical records indicate that she was seen in October 1973 
because of a chronic foot problem, but the nature of the foot 
problem was not described.  The post-service medical evidence 
contains conflicting information concerning the nature of any 
currently present foot disorders.  In the Board's opinion, 
the medical evidence of record is not sufficient to decide 
the claim.  Therefore, another VA examination is required.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The veteran should be requested to 
provide any pertinent evidence in her 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of any foot disorder since his 
discharge from service or to provide the 
identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on his behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  The records obtained should 
include any pertinent VA records for the 
period since November 2004.  

3.  If the RO is unsuccessful in its 
efforts to obtain any pertinent evidence, 
it should so inform the veteran and her 
representative and request them to submit 
the outstanding evidence.

4.  Then, the veteran should be provided 
an examination by a podiatrist or 
physician with appropriate expertise who 
has not examined her for compensation 
purposes previously, if available.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.  The examiner should 
specifically note the medical evidence 
showing diagnoses of metatarsus adductus 
deformity of the feet (April 1986); pes 
cavus and hammer digit syndrome 
(September 2003); bilateral hallux valgus 
and posterior tibial tendonitis vs. 
plantar fasciitis (November 2004).  With 
respect to each currently present 
disorder of the veteran's feet, the 
examiner should answer the following 
questions: 

Is at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
military service, is it at least as 
likely as not that the disorder is 
etiologically related to the 
veteran's military service?

The supporting rationale for all opinions 
expressed must also be provided.

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
veteran's claim on a de novo basis.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she and her representative should be 
provided a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


